DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2022 has been entered.
Claim Status
As of the Office Action dated June 16, 2022 claims 1-5 and 9 were pending and claims 1-5 and 9 stood rejected.  Claims 1 and 9 have been amended.  No claims have been added or cancelled.  Claims 1-5 and 9 are therefore currently pending and are presented for examination on the merits.
Response to Arguments
Applicant’s request for a listing of the Micciano reference “Technical Perspective: A First Glance of Cryptography’s Holy Grail”, Communications of the ACM, March 2010, Vol. 53, No. 3, page 96 on the 892 is being satisfied with the PTO-892 form attached to this Office action.  
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 1, 3-5 and 9 as being unpatentable over Ford et al. (U.S. Patent Publication 2016/0261404, hereinafter referred to as Ford) in view of Whitney et al. (U.S. Patent Publication 2019/0279160, hereinafter referred to as Whitney) has been fully considered but is moot in view of the new grounds of rejection.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claim 2 as being unpatentable over Ford in view of Whitney and in further view of Shadmon et al. (U.S. Patent Publication 2019/0158594, hereinafter referred to as Shadmon) has been fully considered but is moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ford et al. (U.S. Patent Publication 2016/0261404, hereinafter referred to as Ford) in view of Franz et al. (“Secure computations on non-integer values with applications to privacy-preserving sequence analysis”, Information Security Technical Report 17 (2013), pp. 117-128, hereinafter referred to as Franz).
As per claims 1 and 9
Ford discloses a data distribution method for a data distribution system which includes a device and a plurality of authentication servers (0032 “FIG. 1 depicts an embodiment of a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems”, 0047 “Returning to FIG. 1, one or more information handling systems, such as a computer 115, mobile phone 120, or tablet 125, may be configured to connect to the distributed network 105 to have one or more nodes in the peer network provide computational resources to the information handling system in a secure way according to embodiments of the present invention”)
Ford discloses encrypting, by the device, history information of the device, the device encrypting the history information using a first secure computation method which enables computation without decrypting the encrypting history information, and the first secure computation method being an encryption method using one of fully homomorphic encryption and multi-party computation (0031 “Full homomorphic encryption schemes protect data while still enabling suitably coded programs to accept it as input”, 0064 “In embodiments, a computing device is used to obfuscate (305) data using a homomorphic encryption. Full homomorphic encryption allows the data to be operated upon without first having to be decrypted. Examples of homomorphic encryption are described in Micciancio, Daniele, “Technical Perspective: A First Glimpse of Cryptography's Holy Grail,” Communications of the ACM, Vol. 53 No. 3, page 96, which is incorporated by reference herein in its entirety”, Figure 3, Figure 2, 0051 “In embodiments, the header 212 comprises a block ID 214 for that block, a block ID 216 of the previous block, and a nonce value 218, which represents the “proof of work.” In embodiments, this information is used in linking the block into the block chain”, 0065 “A “transaction message” (which may also be referred to as “transaction” or “message”) may then be submitted (310) to one or more nodes who participate in a decentralized computational network. In embodiments, the message may be the same as or similar to message 222 in FIG. 2, in which the obfuscated set of data and an identified program are viewable by one or more untrusted participants in the decentralized computational network”, 0029 regarding the practice of not exposing data that a party does not want to be publicly known)
Ford discloses generating, by the device, transaction data including the encrypted history information (0064-0065, 0029)
Ford discloses transmitting, by the device, the transaction data to a first authentication server included in the plurality of authentication servers (0064-0065)
Ford discloses receiving, by the first authentication server, the transaction data (0054 “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation”, 0065)
Ford discloses performing processing, by the first authentication server, to verify a validity of the transaction data received from the device (0041 “The prototype block will only be included in the generally available block chain maintained by the nodes in the network if its cryptographic checksum identifier (e.g., a 256-bit integer) meets particular constraints; typically it must be less than a certain, network-determined, value. To accomplish this, the mining node must set the value of an integer called the “nonce,” which will be included in the checksum calculations of the prototype block, to any value that produces an appropriate checksum value”, 0043 “Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum”)
Ford discloses recording, by the first authentication server, the transaction data in a distributed ledger in synchronization with the plurality of authentication servers excluding the first authentication server when the validity of the transaction data received from the device is verified by the first authentication server (0043 “Once a mining node finds a valid nonce value for its prototype block, it then broadcasts the block to the other nodes in the network. The block will be validated by the other nodes in the network, by, among other means, computing its cryptographic checksum. The network nodes express their acceptance of the new block by working on creating the next (prototype) block in the chain, a block with a different set of transactions, and (most likely) a different nonce value”, see also 0032 and 0054)
Ford does not explicitly disclose receiving, by the first authentication server, a request for data analysis from a service server.  Franz teaches receiving, by the first authentication server, a request for data analysis from a service server (1 “It can be foreseen that a service-based industry will emerge, where special providers offer services to match genomic sequences against models of specific diseases, as well as offering personalized programs of drug application to such patients. In this context two important security problems arise: First, genomic data must be considered extremely privacy sensitive and should thus be strongly protected from abuse.  Second, mathematical models for diseases and the related genomic details are valuable intellectual property of the service provider, which is the basis of his business model. Thus, privacy protection of genomic data and protection of the involved intellectual property should be achieved at the same time. Ideally the computations should be performed obliviously in a way that the parties do not need to disclose their data to each other, but still gain the desired result.  In particular we consider the following scenario: Party A , who is a health care provider acting on behalf of a patient, has sequenced the patient’s genome. A wants to interact with a provider B, who offers a service to check parts of the genome against a model, encoded as Hidden Markov Model (HMM), for a specific disease. A wants to see “how good” the model fits the genome, thereby determining the likelihood of a disease predisposition, while being bound to preserve the patient’s privacy. At the same time, party B does not want to disclose the HMM since the model itself is his business secret that distinguishes his service from other providers. In a previous version of this paper it was shown how A and B can achieve both goals by providing away to run the HMM  forward algorithm in an oblivious manner (Franz et al., 2012)”)
Franz teaches performing, by the first authentication server using a second secure computation method, secure computation on the encrypted history information included in the transaction data when the request for data analysis is received from the service server, the secure computation being computation processing performed without decrypting the encrypted history information, the second secure computation method being the encryption method using the one of fully homomorphic encryption and multi-party computation, and the computation processing being one of statistical processing and predictive computation processing using a neural network (3.2 “In our protocols, we use another homomorphic cryptosystem, which was proposed by Damgård et al. (2007, 2008)”, 4 “In this section we describe a two-party protocol which allows to evaluate a complex function f : X /Y with X ;Y set N and X = [x low; x up] in a private way. This primitive, which will be used as a central building block in our framework, allows to evaluate f on an encryption [x] of a value x˛X , producing an encryption [f(x)], while keeping x and f(x) secret from both parties” which is shown in detail in section 4.1, secure computations shown in section 5 and the use of the Hidden Markov Models in section 6.  The final implementation and results are presented in sections 6.2 and 7 with regard to analysis of DNA and protein sequences) (Examiner notes that a Hidden Markov Model can be interpreted as “statistical processing” as the HMM is a statistical model)
Franz teaches transmitting, by the first authentication server, a computation result of the secure computation to the service server (1 “In particular we consider the following scenario: Party A , who is a health care provider acting on behalf of a patient, has sequenced the patient’s genome. A wants to interact with a provider B, who offers a service to check parts of the genome against a model, encoded as Hidden Markov Model (HMM), for a specific disease. A wants to see “how good” the model fits the genome, thereby determining the likelihood of a disease predisposition, while being bound to preserve the patient’s privacy. At the same time, party B does not want to disclose the HMM since the model itself is his business secret that distinguishes his service from other providers. In a previous version of this paper it was shown how A and B can achieve both goals by providing away to run the HMM  forward algorithm in an oblivious manner (Franz et al., 2012)”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and systems for obfuscating data and computations defined in a secure distributed transaction ledger of Ford with the secure computations on non-integer values with applications to privacy-preserving sequence analysis of Franz for the purpose of providing protection mechanisms that allow for the keeping of sensitive data encrypted through direct computation on encrypted values using cryptographic protocols (1).
As per claim 3
Ford discloses the data distribution method further comprising: generating …third transaction data indicating a data analysis request, and transmitting, …the third transaction data to the first authentication server ([54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; with regard to ‘history information of the device’, [56]-[57]; where it is further noted that the ‘third transaction data’ comprises mere duplication of parts, as it serves only to request the data computation from a different server/device),
Ford discloses recording, by the plurality of authentication servers, the third transaction data in distributed ledgers ([54], “…the message 222 may include data for processing. Since this data is publicly in the ledger…”; Figure 2, block 210 as recorded in blockchain 205, [32]) in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”) when a validity of the third transaction data received …is verified by the first authentication server ([56]-[57], “…receiving device can verify the integrity of the data by verifying the checksum or hash using the sender's public key…”); 
Ford discloses receiving …the computation result of the secure computation from the first authentication server ([67], “…In embodiments, the node submits (505) a response for inclusion into the block chain, which response comprises the results data and an indicator that this information is for, or directed to, a recipient. The recipient may be the originator of the obfuscated data, a third party, or both.”), and 
Ford discloses in the performing the secure computation on the encrypted history information, the encrypted history information is subjected to the computation processing according to the data analysis request ([55], “…shown in the embodiment depicted in FIG. 2 is a unique identifier that identifies a program that the sender wants executed using the obfuscated data; [53], “…an originator may supply the data and identify the application that is to operate on the obfuscated data…”), and is included in first transaction data among one or more items of transaction data recorded in the distributed ledger ([13], “…FIG. 5 depicts a method for returning the results of processed obfuscated data via a secure distributed transaction ledger according to embodiments of the present invention…”; Figure 5 #505; [67], “…In embodiments, the node submits (505) a response for inclusion into the block chain, which response comprises the results data and an indicator that this information is for, or directed to, a recipient. The recipient may be the originator of the obfuscated data, a third party, or both.”).
Ford does not specifically disclose the data distribution system further includes a service server, where the service server comprises a device associated with an entity other than the sender disclosed by Ford.  However, Whitney teaches the data distribution system further includes a service server  (1 “It can be foreseen that a service-based industry will emerge, where special providers offer services to match genomic sequences against models of specific diseases, as well as offering personalized programs of drug application to such patients. In this context two important security problems arise: First, genomic data must be considered extremely privacy sensitive and should thus be strongly protected from abuse.  Second, mathematical models for diseases and the related genomic details are valuable intellectual property of the service provider, which is the basis of his business model. Thus, privacy protection of genomic data and protection of the involved intellectual property should be achieved at the same time. Ideally the computations should be performed obliviously in a way that the parties do not need to disclose their data to each other, but still gain the desired result.  In particular we consider the following scenario: Party A , who is a health care provider acting on behalf of a patient, has sequenced the patient’s genome. A wants to interact with a provider B, who offers a service to check parts of the genome against a model, encoded as Hidden Markov Model (HMM), for a specific disease. A wants to see “how good” the model fits the genome, thereby determining the likelihood of a disease predisposition, while being bound to preserve the patient’s privacy. At the same time, party B does not want to disclose the HMM since the model itself is his business secret that distinguishes his service from other providers. In a previous version of this paper it was shown how A and B can achieve both goals by providing away to run the HMM  forward algorithm in an oblivious manner (Franz et al., 2012)”)
Ford discloses generating…third transaction data indicating a data analysis request, and transmitting, …the third transaction data to the first authentication server when a validity of the data received is verified, and receiving …the computation result as noted above.  However, Ford does not specifically disclose the data analysis request being generated and transmitted by the service server, nor the computation result being received by the service server.
However, Whitney teaches generating by the service server, third transaction data indicating a data analysis request, and transmitting, by the service server, the third transaction data to the first authentication server (1 “It can be foreseen that a service-based industry will emerge, where special providers offer services to match genomic sequences against models of specific diseases, as well as offering personalized programs of drug application to such patients. In this context two important security problems arise: First, genomic data must be considered extremely privacy sensitive and should thus be strongly protected from abuse.  Second, mathematical models for diseases and the related genomic details are valuable intellectual property of the service provider, which is the basis of his business model. Thus, privacy protection of genomic data and protection of the involved intellectual property should be achieved at the same time. Ideally the computations should be performed obliviously in a way that the parties do not need to disclose their data to each other, but still gain the desired result.  In particular we consider the following scenario: Party A , who is a health care provider acting on behalf of a patient, has sequenced the patient’s genome. A wants to interact with a provider B, who offers a service to check parts of the genome against a model, encoded as Hidden Markov Model (HMM), for a specific disease. A wants to see “how good” the model fits the genome, thereby determining the likelihood of a disease predisposition, while being bound to preserve the patient’s privacy. At the same time, party B does not want to disclose the HMM since the model itself is his business secret that distinguishes his service from other providers. In a previous version of this paper it was shown how A and B can achieve both goals by providing away to run the HMM  forward algorithm in an oblivious manner (Franz et al., 2012)”)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and systems for obfuscating data and computations defined in a secure distributed transaction ledger of Ford with the secure computations on non-integer values with applications to privacy-preserving sequence analysis of Franz for the purpose of providing protection mechanisms that allow for the keeping of sensitive data encrypted through direct computation on encrypted values using cryptographic protocols (1).
As per claim 4
Ford discloses generating, by the first authentication server, fourth transaction data which includes a transaction ID of the first transaction data which has been used in the secure computation (Figure 2, block 250 and associated discussion, [59]-[62]; [61], “…In embodiments, the message may include a unique identifier of the node that submitted the message.”), 
Ford discloses transmitting, by the first authentication server, the fourth transaction data to the plurality of authentication servers excluding the first authentication server, the fourth transaction data indicating that the computation result of the secure computation has been transmitted ([60], “…In embodiments, a message 262 may comprise a unique identifier of the recipient of the message, which may be the originator of the initial message 210 or another entity.”; [59]-[62], where the networked peers receive the message as well); and
Ford discloses recording, by the first authentication server, the fourth transaction data in the distributed ledger ([58], “…In embodiments, the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260.”; [59]-[62]; Figure 2, block 250 recorded in blockchain) in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”).
Ford discloses transaction data indicating that the computation result of the secure computation has been transmitted to the sender of the request, as cited above, but does not specifically disclose the sender of the request as the service server.  However, Whitney teaches transaction data indicating that the computation result of the secure computation has been transmitted to the service server  (1)
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and systems for obfuscating data and computations defined in a secure distributed transaction ledger of Ford with the secure computations on non-integer values with applications to privacy-preserving sequence analysis of Franz for the purpose of providing protection mechanisms that allow for the keeping of sensitive data encrypted through direct computation on encrypted values using cryptographic protocols (1).
As per claim 5
Ford discloses the history information includes … data of a user of the device the ‘history information’, where Ford discloses a possible set of data indicating user device location, used in a computation of distance to friends or other users, (see [54], “…message 222 may include data for processing. Since this data is publicly in the ledger, the sender may obfuscate the data using homomorphy transformation.”; Figure 2, message 222 comprises obfuscated data; with regard to ‘history information of the device’, [29], “…a program in the ledger might process location data in the form of latitude/longitude pairs and compute the distance between two points (e.g., the distance between two friends). As part of the process of being recorded in the ledger, these data points would be associated with the sender's address (e.g., 256-bit address) and could potentially expose their current location (if that's what the location data represented…”; which discloses the data to be ‘computed upon’ as comprising information of the device such as location data, which is broadly interpreted as comprising device history information).  Ford further discloses the history information includes personal data of a user of the device, where the location [29] data is broadly interpreted as comprising personal data of a user.  Franz also discloses the history information includes personal data of a user of the device (1, 7.2 with regard to DNA and protein sequences).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the methods and systems for obfuscating data and computations defined in a secure distributed transaction ledger of Ford with the secure computations on non-integer values with applications to privacy-preserving sequence analysis of Franz for the purpose of providing protection mechanisms that allow for the keeping of sensitive data encrypted through direct computation on encrypted values using cryptographic protocols (1).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ford in view of Franz as applied to claim 1 and in further view of Shadmon et al. (US Publication 2019/0158594 hereinafter referred to as Shadmon). 
As per claim 2
Ford discloses generating, by the first authentication server, second transaction data ([58], “…In embodiments, the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”; [52], “…the identifier of the owner or sender provides a way by which a third-party node or nodes that perform the computation can address a response to the originator.”, where the node is interpreted as the first authentication server) 
Ford discloses transmitting, by the first authentication server, the second transaction data to the plurality of authentication servers excluding the first authentication server ([58]) , the second transaction data including a blockchain address of, among one or more items of transaction data recorded in the distributed ledger, first transaction data which has been used in the secure computation ([52], “…a message 262 may comprise a unique identifier of the recipient of the message, which may be the originator of the initial message 210 or another entity…”;  [52], “…the identifier of the owner or sender provides a way by which a third-party node or nodes that perform the computation can address a response to the originator. Additionally, the identifier of the owner/sender may be used or linked to an account to pay for processing fees…”, interpreted as the ‘address’.);
Ford discloses recording, by the first authentication server, the second transaction data in the distributed ledger in synchronization with the plurality of authentication servers excluding the first authentication server ([58], “…the block chain 205 may be used to send messages regarding the computed results data. Consider, by way of example, a message in block 250 of the block chain 205. In embodiments, a block 250 may contain a header 252 and contents 260…”;  Figure 2, Block 250 recorded in blockchain; Figure 1 shows nodes 110 in communication, broadly interpreted as ‘in synchronization’; see also [32], “…a distributed peer-to-peer network 105, which comprises a plurality of nodes 110-1 through 110-n (which may be referred to herein individually or collectively (depending upon context) as 110-x) and may be implemented by a plurality of information handling systems… Additional components of an information handling system can include one or more storage devices that can store machine-executable code, one or more communications ports for communicating with external devices…”).
Ford discloses the second transaction as noted above, but does not specifically disclose a token generated.  However, Shadmon discloses the second transaction data indicating that a token has been generated for the blockchain address ([42], “…querying the system requires a small payment of tokens. These payment tokens are shared (according to a prearranged contract) between members of the network that contributed the data being queried and the members that processed the query.”; [78], “…contractors receive a payment in tokens from the coordinator in return for its effort during query processing.”; [84], “…transactions are transfers of tokens between accounts.”); where Shadmon envisions tokens for storing data, querying data, or processing data, and the transactions are the transfers of tokens, and the transfer of tokens further indicates their prior generation).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the secure data distribution method and system as disclosed by Ford as modified to apply with the secure computations on non-integer values with applications to privacy-preserving sequence analysis of Franz,  with the modification of using tokens for fees or incentives as disclosed by Shadmon because such an method/system would incentivize the servicing providers (see Shadmon [166],  “…nodes that service the data may be offering their resources to service the data for rewards and these rewards may be in the form of tokens.”).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Franz et al., Secure Computations on non-integer values, 2010 IEEE International Workshop on Information Forensics and Security, September 21, 2010, 6 pages
Franz et al., Towards Secure Bioinformatics Services, Springer-Verlag Berlin Heidelberg 2012, pp. 276-283, referenced in the Franz reference cited in the rejection
Mohassel et al., SecureML: A System for Scalable Privacy-Preserving Machine Learning,  from https://eprint.iacr.org/2017396.pdf, 38 pages.  The written disclosure of the instant application at page 14 lines 22-24 indicates that “In the case of encrypting data using the method disclosed in NPL 3, prediction operations using a neural network are possible” (NPL 3 being the Mohassel et al. reference)
Micciancio “Technical Perspective A First Glimpse of Cryptography’s Holy Grail”, Communications of the ACM, March 2010, Vol. 53, No.3, page 96 as cited by the Ford reference in the rejection.
Gentry “Computing Arbitrary Functions of Encrypted Data”, Communications of the ACM, March 2010, Vol. 53, No.3, pages 97-105 as cited by the Micciancio reference.
Doku et al., Pledge: A Private ledger based decentralized data sharing framework”, SpringSim-ANSS, 2019 April 29-May 2, Tucson, AZ 2019 Society for Modeling & Simulation International (SCS), May 24, 2019, 11 pages, discloses neural networks in conjunction with homomorphic encrypted data
Yang et al., “Federated Machine Learning: Concept and Applications”, ACM Trans. Intell. Syst. Technol., Vol. 10, No. 2, Article 12, February 2019, 19 pages discloses secure federated learning based on neural networks and homomorphic encryption (section 3.1)
Halevi et al. (U.S. Patent Publication 2020/0104636) is related to encrypted data model verification when using artificial intelligence models that perform homomorphic encryption operations
Nandakumar et al. (U.S. Patent Publication 2020/0366459) relates generally to machine learning and encryption and, more specifically, relates to secure multi-party learning and inferring insights based on encrypted data (0001) including creating and training by a computer system machine learning models using training data from users to create corresponding trained machine learning models, where the training data is in fully homomorphic encryption (FHE) domains, where each FHE domain corresponds to an individual one of the users (0010)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486. The examiner can normally be reached 6:00 to 9:45 and 10:30 to 2:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES D NIGH/Senior Examiner, Art Unit 3685